UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended September 30, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:000-26091 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 52-2135448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13710 FNB Parkway Omaha, Nebraska 68154-5200 (Address of principal executive offices) (Zip code) 877-290-2772 (Registrant's telephone number, including area code) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of November 3,2008, there were 34,856,086 of the registrant’s common units outstanding. 1 TC PIPELINES, LP Page No. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Glossary 3 Item 1. Financial Statements Consolidated Statement of Income – Three and nine monthsended September30, 2008 and 2007 4 Consolidated Statement of Comprehensive Income – Three and nine months ended September30,2008 and 2007 4 Consolidated Balance Sheet – September30, 2008 andDecember 31, 2007 5 Consolidated Statement of Cash Flows – Ninemonths ended September30, 2008and 2007 6 Consolidated Statement of Changes in Partners’ Equity – Ninemonths ended September30, 2008 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Results of Operations of TC PipeLines 21 Liquidity and Capital Resources of TC PipeLines 25 Liquidity and Capital Resources of our Pipeline Systems 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 1A. Risk Factors 31 Item 6. Exhibits 33 All amounts are stated in United States dollars unless otherwise indicated. 2 Glossary The abbreviations, acronyms, and industry terminology used in this quarterly report are defined as follows: ANR…………… ANR Pipeline Company Bcf/d…………… Billion cubic feet per day Bison Project…………… Bison Pipeline Project Chicago IV Northern Border's proposed expansion project Collar Agreement Northern Border's zero cost interest rate collar agreement DCF…………… Discounted cash flow Dth/d…………… Dekatherms per day FASB…………… Financial Accounting Standards Board FERC…………… Federal Energy Regulatory Commission GAAP…………… U.S. generally accepted accounting principles GLGT…………… Great Lakes Gas Transmission Limited Partnership Great Lakes Great Lakes Gas Transmission Limited Partnership INGAA…………… Interstate Natural Gas Association of America LIBOR…………… London Interbank Offered Rate MLP…………… Master Limited Partnership MMcf/d…………… Million cubic feet per day NBPC…………… Northern Border Pipeline Company Northern Border…………… Northern Border Pipeline Company Our pipeline systems………… Great Lakes, Northern Border and Tuscarora Partnership…………… TC PipeLines, LP and its subsidiaries Pathfinder Project Pathfinder Pipeline Project REX East…………… Eastern segment of the Rockies Express Pipeline REX West…………… Western segment of the Rockies Express Pipeline ROE…………… Return on equity ROFR Right of first refusal SEC…………… Securities and Exchange Commission SFAS…………… Statement of Financial Accounting Standards TC Pipelines…………… TC PipeLines, LP and its subsidiaries TCNB…………… TransCanada Northern Border Inc. TGTC Tuscarora Gas Transmission Company TransCanada…………… TransCanada Corporation and its subsidiaries TSA Transportation Security Administration Tuscarora…………… Tuscarora Gas Transmission Company U.S…………… United States of America WCSB…………… Western Canada Sedimentary Basin 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TC PipeLines, LP Consolidated Statement of Income (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars except per common unit amounts) 2008 2007 2008 2007 Equity income from investment in Great Lakes (Note 2) 12.0 14.2 44.4 34.3 Equity income from investment in Northern Border (Note 3) 19.9 16.2 48.1 44.3 Transmission revenues 8.2 6.7 23.3 20.3 Operating expenses (2.3 ) (2.2 ) (6.8 ) (6.4 ) Depreciation (1.8 ) (1.6 ) (5.1 ) (4.7 ) Financial charges, net and other (7.7 ) (8.7 ) (22.8 ) (25.5 ) Net income 28.3 24.6 81.1 62.3 Net income allocation Common units 25.1 22.4 72.5 57.0 General partner 3.2 2.2 8.6 5.3 28.3 24.6 81.1 62.3 Net income per common unit (Note 6) $ 0.72 $ 0.64 $ 2.08 $ 1.81 Weighted average common units outstanding (millions) 34.9 34.9 34.9 31.5 Common units outstanding, end of the period (millions) 34.9 34.9 34.9 34.9 Consolidated Statement of Comprehensive Income (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars) 2008 2007 2008 2007 Net income 28.3 24.6 81.1 62.3 Other comprehensive loss Change associated with hedging transactions (Note 9) (1.3 ) (7.0 ) (1.7 ) (2.3 ) Change associated with hedging transactions of investees - (0.5 ) (0.7 ) (0.9 ) (1.3 ) (7.5 ) (2.4 ) (3.2 ) Total comprehensive income 27.0 17.1 78.7 59.1 See accompanying notes to the consolidated financial statements. 4 TC PipeLines, LP Consolidated Balance Sheet (unaudited) (millions of dollars) September 30, 2008 December 31, 2007 ASSETS Current Assets Cash and short-term investments 11.0 7.5 Accounts receivable and other 3.7 4.2 14.7 11.7 Investment in Great Lakes (Note 2) 710.5 721.1 Investment in Northern Border (Note 3) 517.2 541.9 Plant, property and equipment (net of $66.8 accumulated depreciation, 2007 - $61.7) 135.6 134.1 Goodwill 81.7 81.7 Other assets 1.6 2.1 1,461.3 1,492.6 LIABILITIES AND PARTNERS' EQUITY Current Liabilities Bank indebtedness - 1.4 Accounts payable 2.2 4.8 Accrued interest 3.5 3.0 Current portion of long-term debt (Note 5) 4.5 4.6 Other current liabilities 0.5 - 10.7 13.8 Other long-term liabilities 11.0 9.9 Long-term debt (Note 5) 541.6 568.8 563.3 592.5 Partners' Equity Common units 892.6 892.3 General partner 19.1 19.1 Accumulated other comprehensive loss (13.7 ) (11.3 ) 898.0 900.1 1,461.3 1,492.6 Subsequent events (Note 12) See accompanying notes to the consolidated financial statements. 5 TC PipeLines, LP Consolidated Statement of Cash Flows (unaudited) Nine months ended September 30, (millions of dollars) 2008 2007 CASH GENERATED FROM OPERATIONS Net income 81.1 62.3 Depreciation 5.1 4.7 Amortization of other assets 0.4 0.3 Non-controlling interests - 0.2 Increase in long-term liabilities 0.1 - Equity allowance for funds used during construction (0.2 ) - Increase in operating working capital (Note 10) (0.2 ) (0.7 ) 86.3 66.8 INVESTING ACTIVITIES Return of capital from Great Lakes (Note 2) 10.6 6.7 Return of capital from Northern Border (Note 3) 23.9 18.2 Investment in Great Lakes (Note 2) - (733.0 ) Investment in Northern Border (Note 3) - (7.5 ) Capital expenditures (6.4 ) (4.4 ) Other assets - (1.1 ) (Increase)/decrease in investing working capital (Note 10) (2.8 ) 1.2 25.3 (719.9 ) FINANCING ACTIVITIES Distributions paid (80.8 ) (61.3 ) Equity issuances, net - 607.0 Long-term debt issued 4.0 152.5 Long-term debt repaid (Note 5) (31.3 ) (34.9 ) (108.1 ) 663.3 Increase in cash and short-term investments 3.5 10.2 Cash and short-term investments, beginning of period 7.5 4.6 Cash and short-term investments, end of period 11.0 14.8 Interest payments made 17.9 23.9 See accompanying notes to the consolidated financial statements. 6 TC PipeLines, LP Consolidated Statement of Changes in Partners’ Equity (unaudited) Common Units General Partner Accumulated Other Comprehensive Loss (1) Partners' Equity (millions (millions (millions (millions (millions (millions of units) of dollars) of dollars) of dollars) of units) of dollars) Partners' equity at December 31, 2007 34.9 892.3 19.1 (11.3 ) 34.9 900.1 Net income - 72.5 8.6 - - 81.1 Distributions paid - (72.2 ) (8.6 ) - - (80.8 ) Other comprehensive loss - - - (2.4 ) - (2.4 ) Partners' equity at September 30, 2008 34.9 892.6 19.1 (13.7 ) 34.9 898.0 (1) TC PipeLines, LP uses derivatives to assist in managing its exposure to interest rate risk. Based on interest rates at September 30, 2008, the amount of losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is $3.8 million, which will be offset by a reduction to interest expense of a similar amount. See accompanying notes to the consolidated financial statements. 7 TC PipeLines, LP Notes to Consolidated Financial Statements Note 1 Organization and Significant Accounting Policies TC PipeLines, LP and its subsidiaries are collectively referred to herein as “TC PipeLines” or “the Partnership”. In this report, references to “we”, “us” or “our” refer to TC PipeLines or the Partnership. The preparation of financial statements in conformity with United States of America (U.S.) generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although management believes these estimates are reasonable, actual results could differ from these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial results for the interim periods presented. The results of operations for the three and nine months ended September 30, 2008 and 2007 are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2007. Our significant accounting policies are consistent with those disclosed in Note 2 of the financial statements in our annual report on Form 10-K for the year ended December 31, 2007. Certain comparative figures have been reclassified to conform to the current period’s presentation. Note 2 Investment in Great Lakes On February 22, 2007, we acquired a 46.45 per cent partner interest in Great Lakes Gas Transmission Limited Partnership (Great Lakes). On the same day, a wholly-owned subsidiary of TransCanada Corporation (TransCanada) acquired 100 per cent ownership of the operator of Great Lakes. Great Lakes is regulated by the Federal Energy Regulatory Commission (FERC). We use the equity method of accounting for our interest in Great Lakes. Great Lakes had no undistributed earnings for either the nine months ended September 30, 2008 or the period February 23, 2007 to September 30, 2007. The following tables contain summarized financial information for Great Lakes: Summarized Consolidated Great Lakes Income Statement (unaudited) Three months ended September 30, Nine months ended September 30, For the period February 23 toSeptember 30, (millions of dollars) 2008 2007 2008 2007 Transmission revenues 66.7 65.6 213.9 162.2 Operating expenses (17.1 ) (12.6 ) (45.9 ) (34.0 ) Depreciation (14.7 ) (14.5 ) (43.9 ) (34.9 ) Financial charges, net and other (8.0 ) (8.1 ) (24.4 ) (19.5 ) Michigan business tax (1.2 ) - (4.2 ) - Net income 25.7 30.4 95.5 73.8 8 Summarized Consolidated Great Lakes Balance Sheet (unaudited) September 30, December 31, (millions of dollars) 2008 2007 Assets Cash and short-term investments 1.1 32.0 Other current assets 100.6 55.5 Plant, property and equipment, net 931.9 969.2 1,033.6 1,056.7 Liabilities and Partners' Equity Current liabilities 49.0 50.7 Deferred credits 1.7 0.4 Long-term debt, including current maturities 440.0 440.0 Partners' capital 542.9 565.6 1,033.6 1,056.7 Note 3 Investment in Northern Border We own a 50 per cent general partner interest in Northern Border Pipeline Company (Northern Border). Effective April 1, 2007, TransCanada Northern Border Inc. (TCNB), a wholly-owned subsidiary of TransCanada, became the operator of Northern Border. Northern Border is regulated by the FERC. We use the equity method of accounting for our interest in Northern Border. Northern Border had no undistributed earnings for the nine months ended September 30, 2008 and 2007. The following tables contain summarized financial information for Northern Border: Summarized Northern Border Income Statement (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars) 2008 2007 2008 2007 Transmission revenues 67.7 79.6 212.8 228.0 Operating expenses (19.3 ) (21.6 ) (57.5 ) (61.7 ) Depreciation (15.3 ) (15.1 ) (45.8 ) (45.6 ) Financial charges, net and other 7.1 (10.2 ) (12.1 ) (30.9 ) Net income 40.2 32.7 97.4 89.8 Summarized Northern Border Balance Sheet (unaudited) September 30, December 31, (millions of dollars) 2008 2007 Assets Cash and short-term investments 18.6 22.9 Other current assets 31.1 39.8 Plant, property and equipment, net 1,398.3 1,428.3 Other assets 25.5 23.9 1,473.5 1,514.9 Liabilities and Partners' Equity Current liabilities 53.0 53.4 Deferred credits and other 9.2 8.1 Long-term debt, including current maturities 621.4 615.3 Partners' equity Partners' capital 793.8 840.5 Accumulated other comprehensive loss (3.9 ) (2.4 ) 1,473.5 1,514.9 9 Note 4 Investment in Tuscarora As of December 31, 2007, we acquired the remaining two per cent general partner interest in Tuscarora Gas Transmission Company (Tuscarora), thereby making it a wholly-owned subsidiary. Tuscarora is operated by TCNB and is regulated by the FERC. We use the consolidation method of accounting for our ownership of Tuscarora. The following tables contain summarized financial information for Tuscarora: Summarized Tuscarora Income Statement (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars) 2008 2007 2008 2007 Transmission revenues 8.2 6.7 23.3 20.3 Operating expenses (1.4 ) (1.2 ) (3.7 ) (3.7 ) Depreciation (1.8 ) (1.6 ) (5.1 ) (4.7 ) Financial charges, net and other (1.1 ) (1.0 ) (3.1 ) (3.4 ) Net income 3.9 2.9 11.4 8.5 Summarized Tuscarora Balance Sheet (unaudited) September 30, December 31, (millions of dollars) 2008 2007 Assets Cash and short-term investments - 6.1 Other current assets 13.6 2.6 Plant, property and equipment, net 135.6 134.1 Other assets 0.3 0.6 149.5 143.4 Liabilities and Partners' Equity Current liabilities 3.1 6.1 Long-term debt, including current maturities 64.1 66.4 Partners' capital 82.3 70.9 149.5 143.4 Summarized Tuscarora Cash Flow Statement (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars) 2008 2007 2008 2007 Cash flows provided by operating activities 7.2 4.6 17.3 13.5 Cash flows (used in)/provided by investing activities (1.3 ) 0.6 (9.2 ) (3.1 ) Cash flows used in financing activities (5.8 ) - (14.2 ) (2.4 ) Increase/(decrease) in cash and short-term investments - 5.2 (6.1 ) 8.0 Cash and short-term investments, beginning of period - 5.7 6.1 2.9 Cash and short-term investments, end of period - 10.9 - 10.9 10 Note 5 Credit Facility and Long-Term Debt (unaudited) September 30, December 31, (millions of dollars) 2008 2007 Senior Credit Facility 482.0 507.0 7.13% Series A Senior Notes due 2010 52.9 54.5 7.99% Series B Senior Notes due 2010 5.3 5.5 6.89% Series C Senior Notes due 2012 5.9 6.4 546.1 573.4 The Senior Credit Facility consists of a $475.0 million senior term loan and a $250.0 million senior revolving credit facility. At September 30, 2008, $7.0 million was outstanding under our senior revolving credit facility, leaving $243.0 million available for future borrowings. The interest rate on the Senior Credit Facility averaged 3.31 per cent for the three months ended September 30, 2008 (2007 – 5.97 per cent), while for the nine months ended September 30, 2008 the interest rate on the Senior Credit Facility averaged 3.93 per cent (2007 – 6.02 per cent). After hedging activity, the interest rate incurred on the Senior Credit Facility averaged 5.23 per cent for the three months ended September 30, 2008 (2007 – 5.70 per cent) and 5.18 per cent for the nine months ended September 30, 2008 (2007 – 5.52 per cent). Prior to hedging activities, the interest rate was 3.36 per cent at September 30, 2008 (December 31, 2007 – 5.62 per cent). At September 30, 2008, we were in compliance with our financial covenants. Annual maturitiesare as follows: 2008 - $2.3 million; 2009 - $4.4 million; 2010 - $53.5 million; 2011 - $482.8 million; and, thereafter - $3.1 million. Note 6 Net Income per Common Unit Net income per common unit is computed by dividing net income, after deduction of the general partner’s allocation, by the weighted average number of common units outstanding. The general partner’s allocation is equal to an amount based upon the general partner’s two per cent interest, plus an amount equal to incentive distributions. Incentive distributions are received by the general partner if quarterly cash distributions on the common units exceed levels specified in the partnership agreement. Net income per common unit was determined as follows: (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars except per unit) 2008 2007 2008 2007 Net income 28.3 24.6 81.1 62.3 Net income allocated to general partner General partner interest (0.6 ) (0.4 ) (1.6 ) (1.2 ) Incentive distribution income allocation (2.6 ) (1.8 ) (7.0 ) (4.1 ) (3.2 ) (2.2 ) (8.6 ) (5.3 ) Net income allocable to common units 25.1 22.4 72.5 57.0 Weighted average common units outstanding (millions) 34.9 34.9 34.9 31.5 Net income per common unit $ 0.72 $ 0.64 $ 2.08 $ 1.81 Note 7 Cash Distributions For the three and nine months ended September 30, 2008, we distributed $0.705 and $2.07 per common unit (2007 – $0.655 and $1.905 per common unit). The distributions for the three and nine months ended September 30, 2008 included incentive distributions to the general partner of $2.6 million and $7.0 million (2007 - $1.8 million and $4.1 million). 11 Note 8 Related Party Transactions The Partnership does not have any employees. The management and operating functions are provided by the general partner. The general partner does not receive a management fee in connection with its management of the Partnership. The Partnership reimburses the general partner for all costs of services provided, including the costs of employee, officer and director compensation and benefits, and all other expenses necessary or appropriate to the conduct of the business of, and allocable to, the Partnership. Such costs include (i) overhead costs (such as office space and equipment) and (ii) out-of-pocket expenses related to the provision of such services. The Partnership Agreement provides that the general partner will determine the costs that are allocable to the Partnership in any reasonable manner determined by the general partner in its sole discretion. Total costs charged to the Partnership by the general partner were $0.5 million and $1.6 million for the three and nine months ended September 30, 2008 (2007 - $0.5 million and $1.4 million). TCNB became the operator of Northern Border effective April 1, 2007. The operator of Great Lakes became a wholly-owned subsidiary of TransCanada through TransCanada’s acquisition of Great Lakes Gas Transmission Company on February 22, 2007. TCNB also became the operator of Tuscarora, as part of the December 19, 2006 acquisition of an additional 49 per cent general partner interest in Tuscarora. TransCanada and its affiliates provide capital and operating services to Great Lakes, Northern Border and Tuscarora (together, “our pipeline systems”). TransCanada and its affiliates incur costs on behalf of our pipeline systems, including, but not limited to, employee salary and benefit costs, property and liability insurance costs, and transition costs. Total costs charged to our pipeline systems during the three and nine months ended September 30, 2008 and 2007 by TransCanada and its affiliates and amounts owed to TransCanada and its affiliates at September 30, 2008 and December 31, 2007 are summarized in the following tables: (unaudited) Three months ended September 30, Nine months ended September 30, (millions of dollars) 2008 2007 2008 2007 (1) Costs charged by TransCanada and its affiliates: Great Lakes 8.2 5.2 23.4 22.2 Northern Border 7.5 7.4 23.5 14.9 Tuscarora 0.9 0.8 2.9 1.7 Impact on the Partnership's net income: Great Lakes 3.6 2.4 10.1 10.3 Northern Border 3.2 3.7 9.6 7.5 Tuscarora 0.7 0.8 2.0 1.7 (1) The amounts disclosed for Great Lakes are for the period February 23 to September 30, 2007.The amounts disclosed for Northern Border are for the period April 1 to September 30, 2007. (unaudited) September 30, December 31, (millions of dollars) 2008 2007 Amount owed to TransCanada and its affiliates: Great Lakes 8.1 1.9 Northern Border 5.1 3.0 Tuscarora 0.5 3.5 Great Lakes earns transportation revenues from TransCanada and its affiliates under fixed price contracts with remaining terms ranging from one to ten years. Great Lakes earned $40.5 million of transportation revenues under these contracts for the three months ended September 30, 2008 (2007 - $32.4 million). This amount represents 61 per cent of total revenues earned by Great Lakes for the three months ended September 30, 2008 (2007 - 50 per cent). $18.8 million of this transportation revenue is included in our equity income from Great Lakes for the three months ended September 30, 2008 (2007 - $15.1 million). 12 Great Lakes earned $108.7 million of transportation revenues from TransCanada and its affiliates for the nine months ended September 30, 2008 (February 23, 2007 to September 30, 2007 - $81.5 million). This amount represents 51 per cent of total revenues earned by Great Lakes for the nine months ended September 30, 2008 (February 23, 2007 to September 30, 2007 - 50 per cent). $50.5 million of this transportation revenue is included in our equity income from Great Lakes for the nine months ended September 30, 2008 (February 23, 2007 to September 30, 2007 - $37.9 million). At September 30, 2008, $13.4 million is included in Great Lakes’ receivables in regards to the transportation contracts with TransCanada and its affiliates (December 31, 2007 - $10.0 million). In August 2008, Northern Border sold its wholly-owned subsidiary, Bison Pipeline LLC, to TransCanada for $20.0 million. In connection with this transaction, Northern Border recorded a gain on sale of $16.1 million, of which the Partnership’s share is $8.1 million. The proposed 297-mile, 24-inch diameter Bison pipeline system would extend from natural gas gathering facilities located in the Powder River Basin in Wyoming to a point of interconnection with the Northern Border pipeline system in Morton County, North Dakota. Northern Border’s Des Plaines Project consists of the construction, ownership and operation of interconnect facilities, including a 1,600 horsepower compressor facility near Joliet, Illinois. In June 2008, in connection with the Des Plaines Project, Northern Border and ANR Pipeline Company (ANR), a wholly-owned subsidiary of TransCanada, have entered into an Interconnect Agreement, which provides that Northern Border will reimburse ANR for the cost of the interconnect facilities to be owned by ANR. In June, Northern Border paid ANR $0.5 million and it is estimated that additional costs to complete the interconnect will be $0.1 million. Northern Border will be responsible for the final costs to construct the interconnect and any difference between the final actual costs and the estimated amounts paid will be remitted by or refunded to Northern Border. Note 9 Derivative Financial Instruments The interest rate swaps and options are structured such that the cash flows match those of the Senior Credit Facility. The notional amount hedged was $475.0 million at September 30, 2008 (December 31, 2007 - $400.0 million). At September 30, 2008, the fair value of the interest rate swaps and options accounted for as hedges was negative $11.5 million (December 31, 2007 – negative $9.8 million).
